DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s amendment to revise the title of the instant application, the amendment has been processed and the title has been changed, accordingly. 
 With respect to Claims 1, 11 and 16, Applicant argues that the prior art (Portman and Ouimette) fails to teach or suggest offering a plurality of nodes, and accepting one of the plurality, to be connected to the requested node to provide assistance (Remarks: Page 9).
The Examiner respectfully disagrees. In paragraph [0019], Portman indicates that for the sake of simplicity only some of the components and/or devices are shown. Portman also indicates that a typical contact center includes a large number of experts operating a large number of expert devices which are presented as expert device 140 shown in Figure 1 of Portman. 
In paragraphs [0025] and [0026], Portman describes the use of rules that based on the satisfaction of specified criteria cause a request for assistance to be sent to an expert device. In paragraph [0026], Portman states …an activation of a number of applications, specific GUI widgets interacted with or a set of keys pressed may cause an expert to be alerted. In other examples, a back office application may be interacted with and an indication that assistance is required or an expert's attention is needed may be generated based on a back office application or system any application on a back office system may interact (e.g., over network 130) with server 150 and provide SSMM 151 with any information, indications or parameters. SSMM 151 may apply any rule or criteria to data received from back office or other applications and may cause one or more experts to be alerted by providing their respective devices an indication, e.g., as described herein.
From this it is clear that either a rule or an agent may initiate a request for assistance (automatically in the case of a rule) and a plurality of experts may be alerted. From the plurality of alerted experts one expert accepts the request and provides the request assistance. As such the disputed recitation offering a plurality of nodes, and accepting one of the plurality, to be connected to the requested node to provide assistance is taught by the combination of currently applied prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KHARYE POPE/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652